It is universally held that the fact that a judgment was obtained by or through fraud is a sufficient reason for vacating such judgment either before or after the expiration of the term at which it was rendered, courts of record possessing an inherent common-law power in this behalf; and it is not necessary to the enforcement of this rule that the fraud shall be immoral or corrupt; legal fraud is sufficient; and the great weight of authority supports the proposition, as a corollary, that the judgment must be set aside when it is clearly shown that material testimony was used which was untrue, and that the party *Page 692 
introducing it, and thereby securing the judgment upon it, definitely knew at the time that it was untrue — the great difficulty in the enforcement of the latter branch of the rule being that of showing clearly the existence of the elements necessary to satisfy it.
But when the witness who gave the testimony admits on the hearing to set aside the judgment that the material testimony which he gave on the trial in which the judgment was obtained was untrue, and when the party who introduced that testimony, and allowed it to stand in the record as true, and thus vouched for it as true and obtained judgment by that use, admits on the second hearing that he personally knew at the time of the original trial that the testimony in question was untrue, then the existence of the fatally poisonous elements are clearly established; they are admitted; and there is nothing left under the law except to enforce the rule and set aside the judgment. This is not a case, as was Cummins v. State, 144 Miss. 634,110 So. 206, where the facts were merely that a witness recanted; and that case has no sort of pertinent application here; for here the state knew at the time of the original trial that the testimony of the witness was untrue and nevertheless used it, and this latter is the point that makes a complete and controlling differentiation.
In my dissenting opinion in this case, Carraway v. State,167 Miss. 390, 406, 148 So. 340, relying upon the principles above stated, I called attention to the fact that the record as then before the court showed that a material part of the testimony by which the verdict of guilty was secured, and without which an impartial jury might not have convicted at all, was the testimony of the deputy sheriff that the accused had made to him in the immediate presence of the district attorney a direct and unqualified confession of guilt, when on the motion for a new trial the deputy sheriff admitted that no such confession was made, and the district attorney admitted *Page 693 
that he knew, and knew all the while, that no such confession was made, and I there insisted that such a judgment so obtained was, in the eyes of the law, a fraud, whatever the motives were, and although there was no conscious wrong intended. The effect upon the jury, the operative effect, the legal effect, is the determinative point.
Let us suppose that the alleged confession had been extorted from the accused by torture, as was the case in Fisher v. State,145 Miss. 116, 110 So. 361, 365, and that the torture and the securing of the confession thereby had been admitted by the witnesses on a motion for a new trial, and admitted by the district attorney that he knew it when the extorted confession was put in evidence and allowed to remain therein, vouched for by him as a true and voluntary confession — in such case most certainly the court would have set aside the conviction, and would have said, as was said in the Fisher case: "The duty of maintaining constitutional rights of a person on trial for his life rises above mere rules of procedure, and wherever the court is clearly satisfied that such violations exist, it will refuse to sanction such violations and will apply the corrective."
Now, where is the difference in legal consequence or effect, may I inquire, between a confession never made, and which the officers, including the district attorney, knew was never made, but which nevertheless so knowing they put in testimony and thereby secured a conviction, as compared to a confession which, although made, was procured by torture and these same officers knew it, now admit they knew it, and nevertheless used it? In the latter case this court would have denounced the proceeding, would have said that "the duty to maintain constitutional righs of a person on trial for his life rises above mere rules of procedure," and would have applied the corrective, because the confession was admittedly obtained by torture; whereas here, where there was never *Page 694 
any confession made, but was used by the officers as if made, and so admitted by them, the court excused the conduct by taking recourse to mere rules of procedure. See controlling opinion,167 Miss. 390, 148 So. 340.
But it is said that whatever was held in the controlling opinion last mentioned, and whether right or wrong, we are bound by it now, because, so it is declared in the present majority opinion, there is nothing new in the present record. But in so declaring the present majority opinion entirely omits and does not even mention the present certificate of the trial judge by which now for the first time two important facts appear, one of which, in my judgment, is a determinative fact upon the issue of due process of law.
It appears for the first time by the present record that, when the testimony was given by the deputy sheriff in the first trial that the accused had made, in the presence of the district attorney, a direct and unqualified confession, the district attorney, knowing differently and being troubled upon this point, went to the trial judge during the trial and informed the trial judge that the testimony of the deputy sheriff was not true in point of fact, that the accused had not confessed, but had merely failed, on being charged with the offense, to deny it; that what the accused had actually said was that he was drunk and did not know what happened; and thereupon the trial judge advised the district attorney that in the opinion of the judge the difference was not sufficiently material to require the district attorney to take steps to correct it, that a failure to expressly deny was equivalent to a direct confession; and thereupon the district attorney, in deference to the opinion of the judge, allowed the incorrect testimony to stand as delivered — simply another example of how the best of men, prosecutor and judge, are taken from their feet when surrounded by the influences everywhere in the air in a case like this. But this was a matter so vitally material to the interests of the *Page 695 
accused that it would normally arouse at once the active intervention of counsel for accused, unless that counsel were utterly dead as to the defense intrusted to his hands. Unless dead to that interest, defense counsel would immediately have elicited the facts from his client, and would have shown, by cross-examination of the deputy sheriff, that he was mistaken as to the alleged confession; at least he would have made a vigorous attempt so to do; but he did not, the original record showing that cross-examination of the deputy sheriff was wholly waived by counsel for the accused; and thus all that has above been said is aligned into a perfect connection with what is now for the first time conclusively shown, and by the present certificate of the trial judge, to the effect, more particularly later to be mentioned, that the trial judge knew and became definitely conscious of the fact during the original trial that counsel for the accused was absolutely indifferent as to the result of the trial and the fate of his client, that instead of making a defense he was in matter of substance dead to that defense.
All will agree, as I suppose, that in the matter of due process of law all courts, state and federal, are bound by the opinions of the federal supreme court. All will agree, too, that principles control decision, and that, when the principle is established, the court applies those principles to the facts of each particular case as each arises. National Surety Co. v. Miller, 155 Miss. 115, 132, 124 So. 251. The facts of each decided case must be carefully scrutinized so as to see what were the principles which controlled the opinion, and, when the principles are thus perceived, those principles are to be applied to a succeeding case coming within those principles; and the principles are not to be denied in a succeeding case merely because the details of the facts are not exactly the same, else no case would ever be a precedent for another.
The latest decision and opinion of the federal supreme court involving the question of due process in a capital *Page 696 
case is Powell v. Alabama, 287 U.S. 45, 53 S.Ct. 55, 77 L.Ed. 158, 170, 84 A.L.R. 527, and therein it was declared that the right to the aid of counsel in a capital case is of such fundamental character as to be included in the conception of due process of law; and it was further declared in various phrases of expression that this must be substantial and effective aid; that the aid must be aid in a real sense; that counsel must have a clear appreciation of his responsibility and be impressed with a sense of individual duty; that the aid must be active and zealous, not that which is pro forma, amounting only to a solemn gesture; and it was further held the duty of the court to see to it that counsel for defendant in a capital case should make defense within the requirements above expressed. And certainly all this must be true, else courts would permit a valuable constitutional guaranty to become of no value, else courts, while gravely pronouncing platitudes upon the inviolability of the constitutional guaranty, would presently remain immobile while the purpose of the guaranty is subverted by a straw man, or by a shell from which the substance is absent.
There was much in the original record submitted here without the aid, in this court, of counsel for the accused which suggested that the accused was without much aid in the trial court; but when later, by other counsel, the startling fact was developed that the state had used in the trial a confession which the state then and there knew was never made, and this court responded that the point could not be availed of because counsel for the accused should have shown that fact in the original trial, present counsel for the accused have now developed the actual reality, and have shown conclusively in this present record that the accused had no counsel in fact in the original trial, he had counsel only in form; that the counsel, to use a common expression, "laid flat down on the job," surrendered to the state at every material contestable turn in the proceedings, even to the extent of allowing *Page 697 
a fictitious confession to be used without a word of opposition thereto. And this is definitely shown not only by the testimony taken on that subject and which is now before us, but it is indisputably made known to us by the certificate in this record of the trial judge, and now for the first time of record, who states therein that the attorney representing the accused "at every stage of the proceeding evidenced an absolute indifference as to the result of the trial and the fate of his client;" and the trial judge further says that, having observed throughout the trial that "absolute indifference to the fate of his client," he is "firmly of the opinion that in this case, where the defendant's life is at stake, he should not be held to accountability for the failure of his attorney then representing him to properly present his case." And this certificate is, as already mentioned, that the trial judge knew of this, observed it, and was conscious of it during the original trial, not that he learned of it after the trial was over and the term had adjourned. And this present statement of the trial judge is, or ought to be, conclusive upon us and upon any and all courts.
Since the right to the aid of counsel in a capital case is of such fundamental character as to be included in the conception of due process of law, and since that aid must be real and active and decently zealous, and since it is the duty of the trial judge to see to it, Powell v. State, supra, that such aid is rendered as an actuality, not as a mere pretense, what more do we need than is now before us to know that this pretended trial was one which was without the essentials of due process of law? The trial judge now admits the facts, everybody else connected with that original trial admits enough of them to indubitably establish them, and this court should apply the corrective. When a judgment is invalid for want of due process, the court, and any and all courts, should so declare whenever the facts are shown which disclose that invalidity, whether those facts be shown sooner or later. *Page 698 
Such a judgment may be attacked at any time, in any manner, anywhere, and the facts may be shown dehors the record of the original trial. Frank v. Mangum, 237 U.S. 309, 35 S.Ct. 582, 59 L.Ed. 969.